DETAILED ACTION
Response to Amendment
The amendment filed 04/18/2022 has been entered. Applicant’s amendments to the specification, drawings, and claims have overcome every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 12/20/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 1-2, 4, 8-11, 14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woehr et al. (US 20180214682 A1), hereinafter Woehr, in view of Tan et al. (US 20150151085 A1), hereinafter Tan.
4.	Regarding claim 1, Woehr teaches a needle assembly (100) comprising: a needle hub (106) with a needle (108) having a needle shaft (shaft of needle 108; fig. 9) and a needle tip (110) extending from a distal end of the needle hub (fig. 1); a catheter hub (102) having an interior surface defining an interior cavity (130); a catheter tube (104) attached to the catheter hub (fig. 2, par. 0351) and having the needle tip extending out a distal opening in a ready-to-use position (fig. 1); a valve (136) comprising a plurality of slits (324; fig. 8B) and a plurality of flaps (326a/326b/326c) defining an opening (226), said valve seated in the interior cavity of the catheter hub (136 seated in 102; fig. 1); a needle guard (132) comprising at least one arm (290) extending from a proximal wall (280), said proximal wall having a perimeter (282) defining a proximal opening (284); a valve opener (134) positioned in the interior cavity of the catheter hub and proximal of the valve in a first position (fig. 1), the valve opener comprising a head (430) located distally of the needle guard (fig. 13B) and two valve opener arms (152; figs. 13A-13C, par. par. 0444) extending in a proximal direction of the head (figs. 13A-13C) and located in between the needle guard and the interior surface of the catheter hub (figs. 13A-13C show needle guard 132 inside of valve opener 134; when placed inside of catheter hub 102, valve opener arms 152 would be in between the needle guard 132 and the interior surface of catheter hub 102), and wherein the head of the valve opener is axially displaceable against the valve to open the valve in a second position (figs.3-4, par. 0444).  
	Woehr fails to teach each of said two valve opener arms comprising a clip seat having a needle guard biased there against and having a width measured orthogonally to the needle shaft, and wherein the width of the clip seat is larger than a diameter of the needle shaft and larger than a range of diameters of needle shafts in which the diameter of the needle shaft falls into.
	However, Tan teaches a clip seat (1624; fig. 4) “that can be . . . two separate sections” (par. 0062) having a needle guard (122) biased there against (fig. 4) and where “the . . . width of . . . [clip seat] 1624 can vary so long as the needle hub 156 does not interfere with the needle guard 122 or the extension 1622.” (par.0062).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve opener arms taught by Woehr to have clip seats as taught by Tan as both these inventions and the claimed invention are directed towards IV catheter insertion devices equipped with a valve and valve opener for blood control and the references were well-known in the art prior to the effective filing date of the claimed invention. Tan teaches in par. 0049 that reducing the points of contact between the needle and the needle guard reduces drag on the needle, making the needle easier for a user to retract. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the two-section clip seat taught by Tan onto the valve opener arms (one section on each arm, such that each arm can be said to have its own clip seat) taught by Woehr as such a modification is a simple combination of prior art elements and results in the predictable benefit of reduced drag on the needle during retraction as taught by Tan. Furthermore, it would have been obvious to make a width of the clip seat measured orthogonally to the needle shaft larger than a diameter of the needle shaft and larger than a range of diameters of needle shafts in which the diameter of the needle shaft falls into. This is because in order for the clip seat to perform its function, it must be wider than the diameter of the needle shaft being used, and if it is wider than the diameter of one needle shaft than it is also wider than the range of needle shafts with a smaller diameter than that needle shaft.		
5.	Regarding claim 2, Woehr further teaches the needle guard engages a guard engagement section (210) formed on the interior surface of the catheter hub (par. 0368: “In an example, the guard engagement section 210 is a surface discontinuity formed on the interior surface of the catheter hub 102”) in a ready-to-use position and during needle withdrawal prior to activation of the needle guard (guard engagement section 210 is shown in fig. 3. During needle withdrawal prior to activation of the needle guard (fig. 2), needle guard 132 is engaged with guard engagement section 210 (par. 0368); one having ordinary skill in the art will recognize that the needle guard 132 is thus also engaged with the guard engagement section 210 in a ready-to-use position, as shown in fig. 1).
Regarding claim 4, Woehr further teaches the valve opener comprises a pair of guide tabs (552 are protrusions on valve opener 134 that may function as guide tabs), each one of the guide tabs on an exterior of each respective valve opener arm (fig. 13C).
Regarding claim 8, Woehr further teaches a bridge connecting the two valve opener arms (444 connecting valve opener arms 152; fig. 13A).
Regarding claim 9, Woehr further teaches the head (430) of the valve opener (134) comprises a frusto-conical shaped distal end (fig. 13A; par. 0444).
Regarding claim 10, Woehr in view of Tan further teaches the guide tabs, the two valve opener arms, and the two clip seats are formed continuously (the guide tabs, the two valve opener arms, and the two clip seats are all components of valve opener 134 as taught by Woehr in view of Tan; as they are a part of the same component, they are continuously formed).
Regarding claim 11, Woehr teaches a method of making a needle assembly (100) comprising: providing a needle hub (106) with a needle (108) having a needle shaft (shaft of needle 108; fig. 9) and a needle tip (110) extending from a distal end of the needle hub (fig. 1); providing a catheter hub (102) having an interior surface defining an interior cavity (130); attaching a catheter tube (104) to the catheter hub (fig. 2, par. 0351) and disposing the needle through the catheter tube with the needle tip extending out a distal opening in a ready to use position (fig. 1); placing a valve (136) comprising a plurality of slits (324; fig. 8B) and a plurality of flaps (326a/326b/326c) defining an opening (226) in the interior cavity of the catheter hub (136 seated in 102; fig. 1); placing a valve opener (134) in the interior cavity of the catheter hub proximal of the valve (fig. 1); and a needle guard (132) in contact with the valve opener and comprising at least one arm (290) extending from a proximal wall (280), said proximal wall having a perimeter (282) defining a proximal opening (284) (fig. 1; needle guard 132 is in contact with valve opener 134); wherein the valve opener comprises a head (430) located distally of the needle guard (fig. 13B) and two valve opener arms (152; figs. 13A-13C, par. par. 0444) extending in a proximal direction of the head (figs. 13A-13C) and located in between the needle guard and the interior surface of the catheter hub (figs. 13A-13C show needle guard 132 inside of valve opener 134; when placed inside of catheter hub 102, valve opener arms 152 would be in between the needle guard 132 and the interior surface of catheter hub 102), and wherein the head of the valve opener is axially displaceable against the valve to open the valve in a second position (figs.3-4, par. 0444).
	Woehr fails to teach each of said two valve opener arms comprising a clip seat having a needle guard biased there against and having a width measured orthogonally to the needle shaft, and wherein the width of the clip seat is larger than a diameter of the needle shaft and larger than a range of diameters of needle shafts in which the diameter of the needle shaft falls into.
	However, Tan teaches a clip seat (1624; fig. 4) “that can be . . . two separate sections” (par. 0062) having a needle guard (122) biased there against (fig. 4) and where “the . . . width of . . . [clip seat] 1624 can vary so long as the needle hub 156 does not interfere with the needle guard 122 or the extension 1622.” (par.0062).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve opener arms taught by Woehr to have clip seats as taught by Tan as both these inventions and the claimed invention are directed towards IV catheter insertion devices equipped with a valve and valve opener for blood control and the references were well-known in the art prior to the effective filing date of the claimed invention. Tan teaches in par. 0049 that reducing the points of contact between the needle and the needle guard reduces drag on the needle, making the needle easier for a user to retract. It would therefore have been obvious to one of ordinary skill in the art to have incorporated the two-section clip seat taught by Tan onto the valve opener arms (one section on each arm, such that each arm can be said to have its own clip seat) taught by Woehr as such a modification is a simple combination of prior art elements and results in the predictable benefit of reduced drag on the needle during retraction as taught by Tan. Furthermore, it would have been obvious to make a width of the clip seat measured orthogonally to the needle shaft larger than a diameter of the needle shaft and larger than a range of diameters of needle shafts in which the diameter of the needle shaft falls into. This is because in order for the clip seat to perform its function, it must be wider than the diameter of the needle shaft being used, and if it is wider than the diameter of one needle shaft than it is also wider than the range of needle shafts with a smaller diameter than that needle shaft.	
Regarding claim 14, Woehr further teaches the needle guard engages a guard engagement section (210) formed on the interior surface of the catheter hub (par. 0368: “In an example, the guard engagement section 210 is a surface discontinuity formed on the interior surface of the catheter hub 102”) in a ready to use position and during needle withdrawal prior to activation of the needle guard (guard engagement section 210 is shown in fig. 3. During needle withdrawal prior to activation of the needle guard (fig. 2), needle guard 132 is engaged with guard engagement section 210 (par. 0368); one having ordinary skill in the art will recognize that the needle guard 132 is also engaged with the guard engagement section 210 in a ready-to-use position, as shown in fig. 1).
Regarding claim 16, Woehr further teaches the valve opener comprises a pair of guide tabs (552 are protrusions on valve opener 134 that may function as guide tabs), each one of the guide tabs on an exterior of each respective valve opener arm (fig. 13C). 
Regarding claim 19, Woehr further teaches a bridge connecting the two valve opener arms (444 connecting valve opener arms 152; fig. 13A).
Regarding claim 20, Woehr further teaches the head (430) of the valve opener (134) comprises a frusto-conical shaped distal end (fig. 13A; par. 0444).
Claims 3, 6, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Woehr in view of Tan as applied to claims 1-2, 11, and 14 above, and further in view of Infusion Nurse (What IV needle size should I use?, attached in Office Action).
Regarding claim 3, Woehr further teaches the guard engagement section (210) has an inside diameter (par. 0368: “the guard engagement section 210 can comprise a section of a first inside diameter”). 
	Woehr fails to teach the inside diameter is generally constant across the range of diameters of needle shafts from G18 to G24.
	However, Infusion Nurse teaches a G18 needle shaft (pg. 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the guard engagement section of Woehr in view of Tan to be able to accommodate a G18 needle shaft so that the needle assembly could accommodate commonly used IV needles in the range of G18 to G24 as taught by Infusion Nurse, as both these references and the claimed invention are directed towards IV catheters and the references were well-known in the art prior to the effective filing date of the claimed invention. Infusion Nurse teaches that G18 needles are useful for infusing fluids during trauma and surgery. One of ordinary skill in the art would therefore have been motivated to adapt the needle assembly taught by Woehr in view of Tan, including the diameter of the guard engagement section, to be able to accommodate G18 needles so that the device could be used to place G18 needles in situations of trauma and surgery. One having ordinary skill in the art would also recognize that the because the needle guard 132 disclosed in Woehr works by pinching the needle shaft (figs. 7 and 10A), it can be used for needles smaller than G18; therefore, if the guard engagement section 210 can engage the needle guard 132 when being used with a G18 needle, then there would be no need to change the inside diameter of the needle engagement section when the needle guard is being used on a smaller needle.
Regarding claim 6, Woehr fails to teach the width of the clip seat is larger than the range of diameters of needle shafts from G 18 to G24.
	However, Infusion Nurse teaches a G18 needle shaft (pg. 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the width of the clip seat taught by Woehr in view of Tan to be able to accommodate a G18 needle shaft so that it could be used to accommodate commonly used IV needles in the range of G18 to G24 as taught by Infusion Nurse, as both these references and the claimed invention are directed towards IV catheters and the references were well-known in the art prior to the effective filing date of the claimed invention. Infusion Nurse teaches that the G18 needles are useful for infusing fluids during trauma and surgery. One of ordinary skill in the art would therefore have been motivated to adapt the needle assembly taught by Woehr in view of Tan, including the width of the clip seat, to be able to accommodate G18 needles so that the device could be used to place G18 needles in situations of trauma and surgery. In order for a clip seat to perform its function of keeping the ends of the needle guard arms separated from the needle shaft, the clip seat must be wider than the needle’s diameter; therefore the necessary and obvious modification would be to make the width of the clip seat larger than the diameter of a G18 needle. One having ordinary skill in the art would also recognize that if the width of the clip seat is larger than the diameter of a G18 needle, then it will also be wider than all of the diameters of needle shafts smaller than G18, including the range from G18 to G24. 
Regarding claim 12, Woehr fails to teach the needle shaft has a diameter of G18 needle. 
	However, Infusion Nurse teaches a G18 needle shaft (pg. 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the needle assembly taught by Woehr in view of Tan to be a G18 needle shaft as taught by Infusion Nurse, as both these references and the claimed invention are directed towards IV catheters and the references were well-known in the art prior to the effective filing date of the claimed invention. Infusion Nurse teaches that the G18 needles are useful for infusing fluids during trauma and surgery. One of ordinary skill in the art would therefore have been motivated to have adapted the needle assembly taught by Woehr in view of Tan to include a G18 needle so that the device could be used to place G18 needles in situations of trauma and surgery. 
Regarding claim 13, Woehr fails to teach wherein the needle assembly is a first needle assembly and the method comprises making a second needle assembly identical to the first needle assembly and wherein the needle shaft of the second needle assembly has a diameter of a G20 needle, G22 needle, or G24 needle.
	However, Infusion Nurse teaches a G20 needle, G22 needle, or G24 needle (pg. 2). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method taught by Woehr in view of Tan to include replicating the needle assembly with a G20, G22, or G24 needle as taught by Infusion Nurse, as both these references and the claimed invention are directed towards IV catheters and the references were well-known in the art prior to the effective filing date of the claimed invention. Infusion Nurse teaches that G20, G22, and G24 needles are useful in different situations for infusing fluids than a G18 needle, and that the exact needle size chosen for use is situationally dependent. One of ordinary skill in the art would therefore have been motivated to make a second needle assembly identical to the first needle assembly of claim 12 wherein the needle shaft of the second needle assembly has a diameter of a G20 needle, G22 needle, or G24 needle so that multiple needle options would be available for a user to choose from in a given medical situation. 
Regarding claim 15, Woehr further teaches the guard engagement section (210) has an inside diameter (par. 0368: “the guard engagement section 210 can comprise a section of a first inside diameter”). 
	Woehr fails to teach the inside diameter is generally constant across the range of diameters of needle shafts from G18 to G24.
	However, Infusion Nurse teaches needle shafts in the range of G18 to G24 (pg. 2).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the guard engagement section of Woehr in view of Tan to be able to accommodate a G18 needle shaft so that the needle assembly could accommodate commonly used IV needles in the range of G18 to G24 as taught by Infusion Nurse, as both these references and the claimed invention are directed towards IV catheters and the references were well-known in the art prior to the effective filing date of the claimed invention. Infusion Nurse teaches that G18 needles are useful for infusing fluids during trauma and surgery. One of ordinary skill in the art would therefore have been motivated to adapt the needle assembly taught by Woehr in view of Tan, including the diameter of the guard engagement section, to be able to accommodate G18 needles so that the device could be used to place G18 needles in situations of trauma and surgery. One having ordinary skill in the art would also recognize that the because the needle guard 132 disclosed in Woehr works by pinching the needle shaft (figs. 7 and 10A), it can be used for needles smaller than G18; therefore, if the guard engagement section 210 can engage the needle guard 132 when being used with a G18 needle, then there would be no need to change the inside diameter of the needle engagement section when the needle guard is being used on a smaller needle.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Woehr in view of Tan as applied to claims 1, 4, 11, and 14 above, and further in view of Neoh et al. (US 20190262586 A1), hereinafter Neoh.
Regarding claim 5, Woehr in view of Tan fails to teach the guide tabs are located in corresponding slots formed in the interior cavity of the catheter hub.
	However, Neoh teaches slots (510) formed in the interior cavity of the catheter hub (102) for guiding guide tabs (155) of a valve opener (150) (par. 0257). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Woehr in view of Tan to have the guide tabs located in corresponding slots in the interior cavity of the catheter hub as taught by Neoh as both these inventions and the claimed invention are directed towards IV catheter insertion devices equipped with a valve and valve opener for blood control and the references were well-known in the art prior to the effective filing date of the claimed invention. Neoh teaches in par. 0257-0258 that the slots 510 guide the arms of the valve opener 150 when the valve opener 150 is being advanced within the device, preventing unwanted valve opener rotation. It would therefore have been obvious to one of ordinary skill in the art to have located the guide tabs in slots in as taught by Neoh in the interior cavity of the catheter hub taught by Woehr in view of Tan so that the valve opener can be guided as it is advanced within the device, ensuring the valve opener moves axially in the correct orientation to actuate the valve as taught by Neoh.
Regarding claim 17, Woehr in view of Tan fails to teach the guide tabs are located in corresponding slots formed in the interior cavity of the catheter hub.
	However, Neoh teaches slots (510) formed in the interior cavity of the catheter hub (102) for guiding guide tabs (155) of a valve opener (150) (par. 0257). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Woehr in view of Tan to have the guide tabs located in corresponding slots in the interior cavity of the catheter hub as taught by Neoh as both these inventions and the claimed invention are directed towards IV catheter insertion devices equipped with a valve and valve opener for blood control and the references were well-known in the art prior to the effective filing date of the claimed invention. Neoh teaches in par. 0257-0258 that the slots 510 guide the arms of the valve opener 150 when the valve opener 150 is being advanced within the device, preventing unwanted valve opener rotation. It would therefore have been obvious to one of ordinary skill in the art to have located the guide tabs in slots in as taught by Neoh in the interior cavity of the catheter hub taught by Woehr in view of Tan so that the valve opener can be guided as it is advanced within the device, ensuring the valve opener moves axially in the correct orientation to actuate the valve as taught by Neoh.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Woehr in view of Tan as applied to claims 1, 4, 11, and 14 above, and further in view of Stout et al. (US 8679063 B2), hereinafter Stout.
Regarding claim 7, Woehr in view of Tan fails to teach a channel defining a drain located on each of the two valve opener arms.
	However, Stout teaches channels (130) on a valve opener (80) (fig. 6B, pars. 0076, 0078).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Woehr in view of Tan to have flow channels as taught by Stout as both these inventions and the claimed invention are directed towards IV catheter insertion devices equipped with a valve and valve opener for blood control and the references were well-known in the art prior to the effective filing date of the claimed invention. Stout teaches in par. 0076 that channels 130 on the valve opener 80 prevent stagnation or coagulation of fluids within the device that can block fluid flow. These channels are shown in fig. 6B as being cut into the valve opener 80 on a surface of the valve opener comparable in shape to the valve opener arms 152 shown in figs. 13A-13C of Woehr. One of ordinary skill in the art would therefore have been motivated to incorporate the channels shown in Stout onto the valve opener arms taught by Woehr in view of Tan to gain the obvious advantage of a device capable of preventing fluid stagnation or coagulation within itself as taught by Stout. 
Regarding claim 18, Woehr in view of Tan fails to teach a channel defining a drain located on each of the two valve opener arms.
	However, Stout teaches channels (130) on a valve opener (80) (fig. 6B, pars. 0076, 0078).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Woehr in view of Tan to have flow channels as taught by Stout as both these inventions and the claimed invention are directed towards IV catheter insertion devices equipped with a valve and valve opener for blood control and the references were well-known in the art prior to the effective filing date of the claimed invention. Stout teaches in par. 0076 that channels 130 on the valve opener 80 prevent stagnation or coagulation of fluids within the device that can block fluid flow. These channels are shown in fig. 6B as being cut into the valve opener 80 on a surface of the valve opener comparable in shape to the valve opener arms 152 shown in figs. 13A-13C of Woehr. One of ordinary skill in the art would therefore have been motivated to incorporate the channels shown in Stout onto the valve opener arms taught by Woehr in view of Tan to gain the obvious advantage of a device capable of preventing fluid stagnation or coagulation within itself as taught by Stout.
Response to Arguments
All arguments considered were filed 04/18/2022. 
Applicant’s arguments, see pgs. 10-11, with respect to objections to the drawings, specification, and claims have been fully considered and are persuasive.  The objections to the drawings, specification, and claims have been withdrawn. 
Applicant’s arguments, see pg. 11, with respect to claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  All 35 U.S.C. 112 rejections have been withdrawn. 
Applicant's arguments regarding rejections of claims 1-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding independent claims 1 and 11: Applicant asserts on pg. 12, lines 24 – pg. 13, line 17 that stabilizing ring 456 in Woehr prohibits the arms of the needle guard 132 from expanding beyond the diameter of the needle shaft 108. However, par. 0426 of Woehr only indicates that stabilizing ring 456 deflects the elbows of needle guard 132 during installation of the needle guard 132 into the holding space of valve opener 134. After installation, the arms are located in the open areas defined by reliefs 448, which allows the arms of needle guard 132 to expand beyond the diameter of the stabilizing ring (par. 0426: “The stabilizing ring 456 . . . can have an inside diameter that is smaller than the diameter defined by . . . elbows 304 of the two arms 288, 290 of the needle guard 312 when the two arms are biased outwardly by the side of the needle shaft.”). Thus, the disclosure only indicates that the diameter of the elbows 304 after installation into the valve opener is defined by biasing of the needle guard arms against the needle shaft. It is not indicated that the stabilizing ring 456 prevents the needle guard arms from expanding beyond the diameter of the needle shaft after the needle guard is installed into the valve opener. 
Applicant further asserts on pg. 13, line 17 – pg. 15, line 6 that including a clip seat as taught by Tan onto the arms of needle guard 132 as taught by Woehr would cause the elbows of the needle guard to be crushed between the clip seat and the catheter hub. This assertion is based on fig. 10A showing the elbows of needle guard 132 contacting or nearly contacting the inside diameter of the catheter hub 102. However, par. 0017 of Woehr states that the needle guard can project through the reliefs of the valve opener without touching the interior of the catheter hub. Thus, the needle guard disclosed by Woehr is capable of expanding to accommodate a diameter greater than just that of the needle shaft without being crushed against the interior of the catheter hub. The disclosures of Woehr and Tan do not teach that such a space between the elbows of the needle guard and the interior of the catheter hub as taught by Woehr would be inadequate for accommodating a clip seat as taught by Tan. 
Applicant further asserts on pg. 15, line 7 – pg. 16 that Woehr in view of Tan does not disclose two valve opener arms where each comprises a clip seat having the needle guard biased there against. The basis of this assertion is that support 1624 and extension 1622 are distinct components and the needle guard rests on support 1624. Examiner agrees that support 1624 and extension 1622 are distinct components and that the needle guard rests on support 1624. The distinction between support 1624 and extension 1622 in Tan does not invalidate the modification of Woehr in view of Tan, as only the support 1624 from Tan is introduced to the valve opener arms taught by Woehr. Furthermore, that the needle guard rests on support 1624 is inherent to the function of support 1624 as a clip seat. Thus, neither the distinction between extension 1622 and support 1624 nor the functioning of 1624 as clip seat mean that Woehr in view of Tan fails to disclose two valve opener arms where each comprises a clip seat having the needle guard biased there against. 
Applicant's arguments regarding the 35 U.S.C. 103 rejections of claims 2-10 and 12-20 (pg. 15, lines 5-6, and pg. 18, lines 1-3) have been fully considered but they are not persuasive due the reasons outlined above in the response to arguments regarding independent claims 1 and 11.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-F, 7:00 AM - 3:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783